Case 4:19-cv-11398-MFL-EAS ECF No. 30 filed 10/27/20         PageID.205    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JENNIFER J. NICHOLS,

       Plaintiff,                                           Case No. 19-cv-11398
                                                            Hon. Matthew F. Leitman
v.

STAT RADIOLOGY MEDICAL CORPORATION,

     Defendant.
__________________________________________________________________/
    AMENDED1 ORDER (1) REQUIRING PLAINTIFF TO PROVIDE DATE
    FOR EXPERT DEPOSITION, (2) EXTENDING SCHEDULING ORDER,
           AND (3) TERMINATING DEFENDANT’S MOTION
                 TO COMPEL (ECF No. 27) AS MOOT

       On October 26, 2020, the Court held an on-the-record video status conference

in this action. For the reasons stated on the record during the conference, by no later

than 5:00 p.m. on Wednesday, October 28, 2020, Plaintiff Jennifer J. Nichols shall

provide Defendant’s counsel a date for the deposition of expert witness Michael G.

Costello.

       In addition, the dates provided in the Court’s current scheduling order (see

ECF No. 19) are amended as follows:




1
  The Court initially entered this order on October 26, 2020. (See Order, ECF No.
29). In that order, the Court misidentified the party that filed the motion to compel
the deposition of expert witness Michael G. Costello. This amended order corrects
the errors related to that misidentification.
                                            1
Case 4:19-cv-11398-MFL-EAS ECF No. 30 filed 10/27/20         PageID.206    Page 2 of 2




          EVENT                    OLD DATE                     NEW DATE

      Expert Discovery           October 18, 2020            December 18, 2020
          Cutoff

    Dispositive Motions        November 15, 2020               January 15, 2021
     and Challenges to
          Experts

    Rule 26(a)(3) Pretrial       March 18, 2021                 May 21, 2021
        Disclosures

    Motions in Limine2             April 4, 2021                 June 4, 2021

    Final Pretrial Order          April 23, 2021                June 25, 2021

        Finally, Defendant’s currently pending motion to compel (ECF No. 27) is

TERMINATED AS MOOT.

        IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: October 27, 2020                 UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 27, 2020, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764



2
  Response briefs to motions in limine are due 10 days after filing, but not later than
June 14, 2021. Reply briefs are due 5 days after responses are filed, but not later
than June 21, 2021.
                                          2
